IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-29,202-04


RICHARD NORMAN LONG, Relator

v.


JUDGE, 33RD  JUDICIAL DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM CAUSE NO. CR5336 IN THE 33RD JUDICIAL DISTRICT COURT OF
LLANO COUNTY


 Per curiam.


O R D E R



 This is an original application for a writ of mandamus.  Relator filed an application
for writ of habeas corpus in the 33rd Judicial District Court in cause number CR5336. 
This Court received the application on May 5, 2005, and remanded the matter to the trial
court for additional findings on August 17, 2005.  Supplemental findings pursuant to this
Court's order were due on or about December 15, 2005.  However, more than 90 days
have elapsed since the due date, and no findings or supplemental record have been filed
in this Court to date.  	
	It is this Court's opinion that additional information is required before a decision can
be reached on the motion for leave to file the instant action.  The respondent, Judge of the
33rd Judicial District Court of Llano County, is ordered to file with this Court within fifteen
days a response by having the district clerk submit the supplemental record on such habeas
corpus application or by setting out the reasons that findings have not been made in the
period since the remand order was entered.  This application for writ of mandamus is held
in abeyance pending compliance with this order.
	IT IS SO ORDERED this the 26th day of April, 2006.

DO NOT PUBLISH